Citation Nr: 1411252	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-18 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a urinary disability, characterized as mixed urinary retention and hyperreflexic bladder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a respiratory disability, claimed as chronic cough due to smoke exposure; and if so, whether service connection should be granted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 2002 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran testified before the undersigned Acting Veterans Law Judge via videoconference in August 2011.  A transcript of his hearing has been associated with the record.

The Board has reviewed both the paper claims file and records contained in the Veteran's Virtual VA electronic claims file to ensure a total review of the evidence.

The issue of entitlement to service connection for a respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On August 25, 2011, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw his appeal with regard to the issue of entitlement to service connection for a urinary disability, characterized as mixed urinary retention and hyperreflexic bladder.

2.  In a July 2007 rating decision, the RO denied service connection for chronic cough; the Veteran did not appeal.

3.  The evidence received since the July 2007 rating decision is not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for a respiratory disability, and raises a reasonable possibility of so substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of service connection for a urinary disability, characterized as mixed urinary retention and hyperreflexic bladder,
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The July 2007 rating decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2007).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a respiratory disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, during his August 2011 hearing the Veteran requested to withdraw his appeal with respect to the issue of entitlement to service connection for a urinary disability, characterized as mixed urinary retention and hyperreflexic bladder, and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this issue and it is dismissed.

Petition to Reopen the Claim of Entitlement to Service Connection for a Respiratory Disability

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In light of the Board's reopening of the claim of entitlement to service connection for a respiratory disability and remand of the reopened issue, further discussion of the VCAA is not required at this time.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Service connection for a chronic cough secondary to toxic smoke in Iraq was denied in a July 2007 rating decision.  The RO indicated that while the service medical records were positive for complaints and evaluation of a cough, no clinical diagnosis of a chronic disability was rendered during service.  It further noted that VA examination in March 2007 did not result in any specific diagnosis associated with a cough.

Of record at the time of the July 2007 rating decision were the Veteran's service treatment records.  They reflect that the Veteran was noted to have a upper respiratory infection in January 2005.  At that time, a medical provider noted that the Veteran had been exposed to a burn pit at his camp in Iraq, and that he should be enrolled for evaluation and medical surveillance due to excessive smoke exposure.

Also of record was the report of a March 2007 VA examination.  The examiner noted the Veteran's complaints of intermittent cough and shortness of breath.  He indicated that a chest X-ray and pulmonary function tests were normal.  The assessment was chronic cough secondary to toxic smoke in Iraq.

Evidence added to the record since the July 2007 rating decision includes VA treatment records.  They include May 2010 clinical record indicating diagnoses of acute bronchitis and asthma.  As noted, the RO denied service connection on the basis that there was no diagnosis.  Because current VA treatment records indicate a diagnosis of asthma, the Board finds that a defect existing at the time of the July 2007 rating decision has been cured, and the claim may be reopened.  The reopened claim is addressed in the remand which follows.


ORDER

The appeal with respect to the claim of entitlement to service connection for a urinary disability, characterized as mixed urinary retention and hyperreflexic bladder, is dismissed.

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for a respiratory disability is granted.


REMAND

In light of the reopening of the claim for a respiratory disability, the Board concluded that additional development is necessary.

Review of the record indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  Specifically, the Veteran reported to a VA provider in June 2009 that Social Security Disability Insurance would begin in August 2009.  Given the likelihood that records held by SSA might include those pertinent to the disabilities at issue in this appeal, the Board finds that a remand to obtain such records is warranted.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Board further finds that a VA examination is warranted to determine the etiology of the Veteran's asthma and any other currently present respiratory disability.  In that regard, there is evidence of complaints during service and a recorded diagnosis.  An examination is necessary to evaluate whether the current diagnosis is related to any incident of service.  See Duenas v. Principi, 18 Vet. App. 512 (2004); McLendon v. Nicholson, 20 Vet App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records. A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.

If, after making reasonable efforts to obtain named records, VA is unable to secure the same, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Schedule the Veteran for a VA respiratory examination to determine the etiology of any current respiratory disability, to include his diagnosed asthma.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  

All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should identify any currently present respiratory disability.  The examiner should then provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any current respiratory disability began in service or is related to any disease or injury in service, to include the documented exposure to burn pits in Iraq/treatment for upper respiratory infection in January 2005.  

A discussion of the reasons behind any opinions expressed must be included in the examination report, to include reference to pertinent evidence where appropriate.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  Then, after ensuring the examination reports are adequate and undertaking any additional development that is deemed warranted, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


